EXHIBIT 10.1
 
FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This First Amendment (the “Amendment”) dated March 16, 2009 (the “Effective
Date”), is to that certain Amended and Restated Employment Agreement (the
“Agreement”) dated as of December 31, 2008, between Shuffle Master, Inc. (“the
Company”) and Mark L. Yoseloff (“Employee”).  All capitalized terms used in this
Amendment and not otherwise defined herein shall have the same meaning as in the
Agreement.


WHEREAS, Section 9 of the Agreement provides that Employee shall be a part-time
employee of the Company for a period of two (2) years and nine months (the
“Part-Time Employment Period”) but does not contemplate Employee providing
specific product strategy and development services; and


WHEREAS, in recognition of Employee's unique contribution and knowledge as to
product strategy and development, the Board of Directors wishes to obtain the
Employee’s commitment to assist the Company, at the direction of the Chief
Executive Officer of the Company, in the product strategy and development areas.


NOW THEREFORE, the Company and Employee agree as follows:


1.           Subject to the terms and conditions hereof, and provided Employee
is not in material breach of the Agreement or this Amendment, Company hereby
engages Employee to render Product Strategy Services as described in Section 2
hereof for a term of one (1) year (the “Term”), and Employee agrees to do so,
commencing on the Effective Date and expiring on March 15, 2010.


2.           During the Term, Employee shall provide product strategy and
development consulting to Company (the “Product Strategy Services”) in the
following manner:


A.           Employee shall personally meet with the Chief Executive Officer
(“CEO”) or his designee as scheduled by the CEO; provided that such meetings
shall occur no more than once every two weeks;


B.           Employee shall be reasonably available to the Company by telephone;


C.           Employee will report to the CEO or his designee; and


D.           Employee will attend, as reasonably requested by CEO, the CPG
meetings.


3.           In consideration for the Product Strategy Services to be rendered
by Employee to Company, and subject to the terms and conditions thereof, Company
shall compensate Employee at the rate of Six Thousand Dollars ($6,000.00) per
month, paid on the 15th day of each month.


4.           Notwithstanding any termination or expiration of this Amendment or
the Agreement, Employee acknowledges that all right, title and interest in all
Product Strategy Services, ideas, works and concepts created, inventions
(patentable or not) and in all intellectual property associated or related
thereto or derived therefrom, now or in the future, in any country (the
“Rights”) constitute a “Work Made For Hire” as defined in the Copyright Act of
1976, as amended from time to time, in favor of the Company, and that all right,
title and interest in all Product Strategy Services and Rights created, and in
all game concepts, graphics, sound effects and code for the gaming machines
created for Company, and in all intellectual property associated or related
thereto or derived therefrom, now or in the future, are and shall be the sole
property of Company, free and clear of any and all claims by Employee.  Employee
hereby assigns to Company in perpetuity, all of the Product Strategy Services
and Rights and the game concepts, graphics, sound effects and code together with
any and all rights in and to intellectual property associated with or related to
such game concepts, graphics, sound effects and code, and further agree to
execute any additional or future documents in order to implement the intent of
this Section 4.  The Company shall have the right to use any of the materials,
game concepts, Rights, materials, documents and any other embodiments which
constitute or are a part of the Product Strategy Services as the Company sees
fit, including, without limitation the right to distribute, market and exploit,
on its own terms and as it shall solely see fit, any gaming devices which
incorporate any of the Product Strategy Services or Rights hereunder.  To avoid
any future ambiguity, the Company shall maintain a log of all Rights and upon
the termination of this Amendment or any renewals hereof, the Company shall
provide a copy of such log to the Employee for review and agreement.  Once
agreed upon, this final log shall constitute all of the Rights belonging to the
Company as contemplated by this paragraph 4.  Upon Company’s request, Employee
agrees to execute any documents to implement the intent of this Section 4.
 
1

--------------------------------------------------------------------------------

 
5.           Employee shall perform his services under this Amendment as an
independent contractor.  Employee shall be responsible for all taxes in
connection with his compensation, and hereby indemnifies and holds the Company
harmless relating to any claims of unpaid, underpaid or lack of withholding of
taxes.   In no event shall either Employee or the Company be deemed to be a
partner, joint venturer, fiduciary or agent of the other, and neither Employee
nor the Company shall have the right to bind the other, nor shall Employee or
the Company represent to any third party anything to the contrary, unless
mutually agreed to in writing by Company and Employee.


6.           Notwithstanding any other provision contained herein or the Term
hereof, the Company shall have the right to terminate this Amendment and all of
its obligations to Employee hereunder in the event:


i.           Employee is in material breach of the terms or provisions of this
Amendment or the Agreement;


ii.           Employee commits any acts or omissions that put in jeopardy or at
risk any of the Company’s gaming licenses, approvals or permits;


iii.           Employee commits any acts of fraud, embezzlement or dishonesty
related to the Company; or


iv.           Employee is accused or charged with a felony crime.


Employee further agrees that any violation of Section 6(ii), (iii), or (iv)
hereof shall also constitute “just cause” for termination of the Agreement.


7.           This Amendment sets forth the entire agreement between Employee and
Company with respect to the subject matter hereof.  No promise, representation
or inducement, except as herein set forth, has been made by either party to this
Amendment. Should any provision of this
Amendment be void or unenforceable, the rest of this Amendment shall remain in
full force. This Amendment may not be canceled, altered, or amended except in
writing.


8.           Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms and provisions of
this Amendment in any other jurisdiction.


9.           This Amendment shall be governed by the laws of the State of
Nevada, without regard to its conflicts of law rules. Any controversy or claim
arising out of or relating to this Amendment, or the breach of this Amendment,
that cannot be resolved by the parties hereto, shall be tried solely in the
County of Clark, Nevada in accordance with Nevada law.


10.           Except as expressly amended hereby, the Agreement, as amended by
this Amendment, is hereby confirmed and ratified by the parties as being and
remaining in full force and effect, according and subject to its terms and
conditions, and without any further amendments or modifications.

 
EMPLOYER:
 
EMPLOYEE:
SHUFFLE MASTER, INC.
         
By:
/s/ JERRY SMITH    /s/ MARK L. YOSELOFF
Its:
EVP, General Counsel and Corporate Secretary   
Mark L. Yoseloff
Date:
April 14, 2009
                           
SHUFFLE MASTER, INC.
   
COMPENSATION COMMITTEE
          /s/ LOUIS CASTLE     
Louis Castle, Chairman
         



2

--------------------------------------------------------------------------------

